This is a suit to recover $2000 allegedly due plaintiff by defendant under an agreement to purchase an oil and gas lease, together with $500 as attorney's fees. Plaintiff's demands were rejected. His appeal was made returnable to the Court of Appeal on the assumption that his demands for attorney's fees had been abandoned in the district court. The record did not show such abandonment and the case was ordered remanded to the First Judicial District Court for the purpose of correction. The record was returned without such correction, and counsel for plaintiff has filed a motion to transfer the appeal to the Supreme Court.
Since, according to the record, the amount in dispute at the time judgment was signed was the principal sum of $2000 plus the additional $500, claimed as attorney's fees, the case is beyond the appellate jurisdiction of the Court of Appeal and within the appellate jurisdiction of the Supreme Court of Louisiana as provided by Section 10 of Article 7 of the Constitution of 1921. Under the authorization of Act No. 19 of 1912, it is the duty of this Court to transfer the case to the proper Court. It is therefore ordered that this appeal be transferred to the Supreme Court of the State of Louisiana; the transfer to be made within sixty days after this judgment becomes final, and if not so made, the appeal shall be deemed dismissed. Costs of the appeal to this Court to be borne by plaintiff.